DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 12/17/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1-17 have been amended. It is noted that claim 17 has “Original” as the status identifier for the claim, but has multiple amendments therein and is thus considered to be “currently amended”.
	No claims have been added or canceled.
Remarks drawn to rejections of Office Action mailed 8/18/20 include:
Claim objections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome in part by applicant’s amendments and have been withdrawn in part. A further explanation is provided in the rejections below.
112 4th paragraph rejections: which have been maintained for reasons of record.
102(a)(1)  rejection: which has been overcome by applicant’s amendments and has been withdrawn.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claims 1 and 17 recites the broad recitation of Y being aryl or substituted aryl, and the claim also recites Y is a phenyl group or a phenyl group substituted with at least one methyl, nitro, nitrogen, or boron which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is noted that applicants did not address or argue this rejection.

    PNG
    media_image1.png
    274
    328
    media_image1.png
    Greyscale
where the arrows depict the location of the brackets.

All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

	The remaining 112 2nd paragraph rejection from the office action mailed 8/18/20 are withdrawn based on application’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claims 2-7 and 18-24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is maintained for reasons of record.  As set forth in the previous office action, all of the claims contain compounds which fall outside the scope of the compound of formula I of claims 1 and 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	As set forth in the previous action, compounds 1, 8, 11, 14, 17, 23, 28, 29, 30, 32, 35, 38, 39, and 40, as well as all of the compounds of claims 4, 5, 20, and 21, do not fall within the scope of the compound of formula I. As noted, formula I is currently drafted to read as: 

    PNG
    media_image2.png
    234
    721
    media_image2.png
    Greyscale
. Applicant’s dependent compounds have formulas such as: 

    PNG
    media_image3.png
    137
    777
    media_image3.png
    Greyscale
and 17 
    PNG
    media_image4.png
    158
    267
    media_image4.png
    Greyscale
. First it is noted that compounds 8 and 17 would be required to comprise a 4’-O- group and not a 4’-OH group since n would be zero in these compounds and the leading bracket embraces the entirety of the leading sugar as drafted which would not afford a remaining R-group to be attached to the 4’-O group of the 1st unbracketed sugar. Secondly, all of these compounds are missing the required second sugar which is linked via Z. 
Applicants argued that since Z is defined as optionally being “none” that this would remove the last sugar as well. This is not found convincing. If Z were none then that would provide a compound where Y is attached to the 1’-position of the remaining sugar, but it would 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-17, 26-33, and 36-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,736,522.
‘522 discloses compositions comprising the compound: 6,7-bis(β-2-acetimido-3,4,6-tri-O-acetyl-2-deoxy-α-D-glucopyranosyloxy)coumarin (see example 14) which would be represented structurally as: 

    PNG
    media_image5.png
    469
    354
    media_image5.png
    Greyscale
which reads on the instant compounds wherein the instant variables are seen to be: n is zero (assuming there would be a pendant R-group attached to the 4’-position of the first sugar after n); R would be C(O)R2 where R2 is methyl; R1 would be C(O)R2 where R2 is methyl; X is O, Z is O, and Y is a substituted aryl. These compounds are formulated into pharmaceutical compositions comprising chondroprotective amounts (see claim 7) and to treat various diseases such as rheumatoid arthritis (see column 33, lines 53-67 and also claim 8) which is known to be an autoimmune disease. Regarding the amounts in the instant claims, since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). As such, the examiner believes the amounts set forth in the art would meet the limitations of those set forth herein.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623